                 Case 2:20-cv-01940-DJA Document 30 Filed 08/26/21 Page 1 of 4




 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 District of Nevada

 3 Nevada Bar No. 14853

 4 SATHYA     OUM, CSBN 255431
   Special Assistant United States Attorney
 5 160 Spear Street, Suite 800
   San Francisco, California 94105
   Telephone: (510) 970-4846
 6 Facsimile: (415) 744-0134
   E-Mail: sathya.oum@ssa.gov
 7

 8 Attorneys for Defendant

 9                                  UNITED STATES DISTRICT COURT
10                                          DISTRICT OF NEVADA
11
     JENNIFER PATRICIA STATON,                        )
12        Plaintiff,                                  ) Case No.: 2:20-cv-1940-DJA
                                                      )
13                   v.                               )       UNOPPOSED MOTION FOR
                                                      )           EXTENSION OF TIME
14   KILOLO KIJAKAZI,                                 )              (FIRST REQUEST)
     Acting Commissioner of Social Security,          )
15                                                    )
            Defendant.                                )
16                                                    )
17                                                    )
                                                      )
18

19          Defendant, the Commissioner of Social Security (the “Commissioner”), through the

20 undersigned counsel, hereby requests an extension of time to file his Cross-Motion to Affirm and

21 Response to Plaintiff’s Motion for Reversal and/or Remand in this case. In support of this request, the

22 Commissioner respectfully states as follows:

23          1.       Primary responsibility for handling this case has been delegated to the Office of the

24 Regional Chief Counsel, Region IX, in San Francisco, California (the “Region IX Office”).

25          2.       Defendant’s response to Plaintiff’s opening brief is currently due August 25, 2021.

26 Defendant has not previously requested an extension of time for this deadline.
                  Case 2:20-cv-01940-DJA Document 30
                                                  29 Filed 08/26/21
                                                           08/25/21 Page 2 of 4




 1           3.       The Region IX Office currently handles all district and circuit court litigation involving

 2 the Social Security program arising in Arizona, California, Hawai‘i, Nevada, and Guam.

 3           4.       The Region IX Office employs 47 staff attorneys, of whom 27 handle civil litigation

 4 involving the Social Security program in the seven assigned jurisdictions, at least part-time. Between

 5 July 15, 2021 and August 14, 2021, the Region IX Office has 247 district court briefs due in the

 6 jurisdictions it handles. In addition, the Region IX Office has five appellate cases requiring briefing

 7 before the Ninth Circuit Court of Appeals during that period.

 8           5.       In addition to this “program” litigation, the 27 staff attorneys in the Region IX Office

 9 maintain other workload responsibilities, with most of them dedicating 40 percent or more of their

10 time to these workloads. The Region IX Office provides a full range of legal services as counsel for

11 the Social Security Administration, in a region that covers four states (including the most populous

12 state in the nation) and three territories. These other workloads include employment litigation; civil

13 rights investigations; bankruptcy matters; and requests for legal advice on wide-ranging topics,

14 including employee conduct and performance, reasonable accommodation, hostile work environment,

15 ethics, Privacy Act and disclosure, torts, property, and contracts.

16           6.       The undersigned attorney has 14 briefs due in district court cases over the next month,

17 in addition to managing Region IX’s opinion and legal advice workload, which currently has over 20

18 pending requests for formal advice and opinions on other areas of program law.

19           7.       Due to the volume of the overall workload within the Region IX Office, neither the

20 undersigned attorney nor another attorney in the Region IX Office anticipate being able to complete

21 briefing by the current due date of August 25, 2021. Therefore, Defendant seeks an extension of 30

22 days, until September 24, 2021, to respond to Plaintiff’s motion.

23           8.       This request is made in good faith and is not intended to delay the proceedings in this

24 matter.

25           9.       On August 24, 2021, counsel for Defendant conferred with Plaintiff’s counsel, who has

26                                                         2
             Case 2:20-cv-01940-DJA Document 30 Filed 08/26/21 Page 3 of 4




 1 no opposition to this motion.

 2         WHEREFORE, Defendant requests until September 24, 2021, to respond to Plaintiff’s Motion

 3 for Reversal and/or Remand.

 4

 5         Dated: August 25, 2021                      Respectfully submitted,

 6                                                     CHRISTOPHER CHIOU
                                                       Acting United States Attorney
 7
                                                       /s/ Sathya Oum
 8                                                     SATHYA OUM
                                                       Special Assistant United States Attorney
 9

10

11

12                                                     IT IS SO ORDERED:
13
                                                       UNITED STATES MAGISTRATE JUDGE
14

15                                                               August 26, 2021
                                                       DATED: ___________________________
16
17

18

19

20

21

22

23

24

25

26                                                 3
              Case 2:20-cv-01940-DJA Document 30
                                              29 Filed 08/26/21
                                                       08/25/21 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE

 2          I, the undersigned, am a citizen of the United States and am at least eighteen years of age. My

 3 business address is 160 Spear Street, Suite 800, San Francisco, California 94105. I am not a party to

 4 the above-entitled action. On the date set forth below, I caused service of UNOPPOSED MOTION

 5 FOR EXTENSION OF TIME (FIRST REQUEST) on the following parties by electronically filing

 6 the foregoing with the Clerk of the District Court using its ECF System, which provides electronic

 7 notice of the filing:

 8          Daniel Jones
            fedcourt@binderlawfirm.com
 9
            Attorney for Plaintiff
10

11          Dated: August 25, 2021

12
                                                           /s/ Sathya Oum
13                                                         SATHYA OUM
                                                           Special Assistant United States Attorney
14

15

16
17

18

19

20

21

22

23

24

25

26                                                     4
